IN THE SUPREME COURT OF THE STATE OF DELAWARE

    LILY TERRO-EDMON,1                            §
                                                  §   No. 134, 2019
           Petitioner Below,                      §
           Appellant,                             §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CN13-04089
    TRAVIS EDMON,                                 §   Petition No. 18-38235
                                                  §
           Respondent Below,                      §
           Appellee.                              §

                                Submitted: December 20, 2019
                                Decided:   February 20, 2020

Before SEITZ, Chief Justice; VAUGHN, and TRAYNOR, Justices.

                                            ORDER

         After consideration of the parties’ briefs and the record below, it appears to

the Court that:

         (1)    The petitioner below-appellant, Lily Terro-Edmon (“the Wife”), filed

this appeal from a Family Court order, dated February 25, 2019, denying her motion

for modification of alimony. We find no error or abuse of discretion in the Family

Court’s decision. Accordingly, we affirm the Family Court’s judgment.

         (2)    The Wife and the respondent below-appellee, Travis Edmon (“the

Husband”), were married on August 2, 2001, separated on October 31, 2012, and



1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).
divorced on September 12, 2013.       They resolved ancillary matters, including

alimony, in a stipulation and order dated January 13, 2014 and entered by the Family

Court on January 23, 2014 (“Stipulation and Order”). Both parties were represented

by counsel in connection with the Stipulation and Order.

      (3)    Under the Stipulation and Order, the Husband agreed to pay the Wife

$850 in monthly alimony for five years beginning on January 20, 2014. The

Husband’s alimony obligation was not subject to any upward or downward

modification unless he was ordered to pay the Wife child support, in which case his

monthly alimony obligation would be reduced by the amount of his monthly child

support obligation. The Stipulation and Order further provided that no modification

or waiver was effective unless there was a formal writing signed by both parties and

subject to court approval.

      (4)    On December 30, 2015, the Wife filed a motion to set aside the divorce

judgment. She alleged that the Husband committed perjury and fraud by concealing

assets from her. The Family Court denied the motion, finding that the Wife refused

to provide notice of her motion to the Husband. The Wife filed a motion for

reconsideration, which the Family Court denied on the basis that the notice

requirements were not met. The Wife filed additional motions for reconsideration,

which the Family Court denied. The Wife did not appeal the Family Court’s denial

of her motions.


                                         2
       (5)    On December 27, 2018, the Wife filed a motion for modification of

alimony.     She alleged that there had been a real and substantial change in

circumstances because her disability income was reduced after her son turned

eighteen. She also alleged that the Husband and his counsel had violated their

discovery obligations and concealed assets from her. According to the motion, the

Wife signed the Stipulation and Order, despite having knowledge of the Husband’s

concealment of some assets, because she felt stressed and pressured. The Husband

opposed the motion.

       (6)    After converting the Wife’s motion into a petition, the Family Court

dismissed the petition. The Family Court found that many of the Wife’s claims were

previously resolved and therefore barred by the doctrine of res judicata. As to the

Wife’s request for modification of alimony based on a real and substantial change

in circumstances under 13 Del. C. § 1519(a)(4), the Family Court held that

§ 1519(a)(4) did not apply in light of the Stipulation and Order. This appeal

followed.

       (7)    This Court’s review of a Family Court decision includes a review of

both the law and the facts.2 Conclusions of law are reviewed de novo.3 Factual

findings will not be disturbed on appeal unless they are clearly erroneous.4


2
  Mundy v. Devon, 906 A.2d 750, 752 (Del. 2006).
3
  Id.
4
  Id.
                                             3
       (8)     The Wife’s arguments on appeal may be summarized as follows: (i) the

Family Court erred in denying her December 2015 motion to set aside the divorce

and her subsequent motions for reconsideration; and (ii) she is entitled to relief based

on her permanent disability during the marriage and after the divorce and the

Husband’s concealment of assets.

       (9)     Having carefully considered the parties’ positions and the record below,

we conclude that the Family Court did not err in denying the Wife’s petition for

modification of alimony. First, the Wife’s challenges to the Family Court’s 2016

orders denying her motions are untimely.5 The Wife could have appealed those

orders, but did not do so.

       (10)      Second, the Family Court did not err in concluding that the Wife was

not entitled to modification of alimony based on a real and substantial change in

circumstances under § 1519(a)(4). As the Family Court recognized, this Court held

in Rockwell v. Rockwell6 that an alimony agreement like the Stipulation and Order

is governed by contract principles, not the “real and substantial change” standard in

§ 1519(a)(4). The Wife, whose motion for modification of alimony reflects that she

was permanently disabled during the marriage and believed the Husband was




5
  Supr. Ct. R. 6(a)(i) (requiring appeal from civil order to be filed within thirty days after entry of
the order upon the docket).
6
  681 A.2d 1017 (Del. 1996).

                                                  4
concealing certain assets before she signed the Stipulation and Order, did not state a

contractual basis to undo the Stipulation and Order.

       (11) Finally, the Wife argues that the Family Court should have reopened

the Stipulation and Order under Family Court Civil Rule 60(b)(2) (relief from a

judgment based on newly discovered evidence) and 60(b)(6) (relief from a judgment

for any other justifying relief). The Wife did not raise Rule 60(b) in her motion for

modification of alimony in the Family Court. Absent plain error, which we do not

find here, we will not consider the Wife’s Rule 60(b) arguments for the first time on

appeal.7

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                                   BY THE COURT:

                                                   /s/ Collins J. Seitz, Jr.
                                                        Chief Justice




7
 Supr. Ct. R. 8. We note that the newly discovered evidence appears to consist of documents the
Wife found before 2016.

                                              5